UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT American Government Income Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE High current income with preservation of capital as its secondary objective PORTFOLIO U.S. Treasury securities, government agency mortgage-backed securities and high-quality private mortgage-backed and asset-backed securities NET ASSET VALUE December 31, 2008 Class IA $11.27 Class IB $11.23 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares* 1 year 0.54% 0.30% 5 years 18.19 16.73 Annualized 3.40 3.14 Life 57.17 53.98 Annualized 5.20 4.96 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: February 1, 2000. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. PORTFOLIO COMPOSITION CREDIT QUALITY Aaa 99.47% Ba 0.01% Aa 0.39% B 0.04% A 0.08% Other  Baa 0.01% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 12/31/08. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade.The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK As we entered 2008, a process of deleveraging was under way, as banks were forced to recognize losses related to subprime mortgages. As a result, banks were pulling back financing from hedge funds and other leveraged investors. As 2008 progressed, a collapse in the value of securities backed by mortgages would lead to the demise, forced merger, or government bailout of several leading financial institutions. Events came to a head in September, highlighted by the failure of investment bank Lehman Brothers, which sent shock waves throughout global markets. Throughout the year, the Federal Reserve (the Fed) responded to events with a range of unprecedented measures designed to restore liquidity and stability to the markets. In addition, the Bush administration brought forth a $700 billion package in the wake of Septembers developments that was designed to prop up teetering financial institutions. The ultimate impact of the governments efforts on the economy, however, remained unclear. In the bond markets, investors fled to the relative safety of U.S. Treasury securities. As a result, the funds class IA shares returned 0.54% at net asset value for the 12-month period ended December 31, 2008. With respect to security selection, the funds strategy has been to maximize exposure to AAA-rated mortgage-backed securities, including those issued by the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), and the Federal Home Loan Mortgage Corporation (Freddie Mac), in view of the attractive yields they have been offering relative to Treasuries. In the wake of Lehmans failure, however, investors questioned all assumptions about what constituted acceptable risk exposure. As a result, prices on even AAA-rated securities with heavy protection against default were driven down. This post-Lehman dynamic was the principal factor in the funds performance for the year. 2 A key factor with mortgage-backed securities, in addition to defaults, is the rate of prepayment on underlying mortgages as borrowers sell their homes or refinance. The fund manager continues to believe that prepayments overall are likely to be well below average for some time, as homeowners face depreciated assets and more stringent lending standards. As a result, the fund is maintaining its exposure to prepayment-sensitive sectors that provide a high degree of income, such as interest-only and higher coupon securities. As we entered 2009, Treasury rates were at historical lows, reflecting a dismal economic outlook and extreme investor risk aversion. The Fed has given banks a range of tools with which to provide liquidity, but it remains to be seen when they will gain the confidence to cease hoarding their balance sheets and resume lending. With Fannie Mae and Freddie Mac in conservatorship, but not carrying an explicit government guarantee, spreads (the difference between these instruments and Treasuries) have widened on those securities, and the immediate outlook for the sector remains murky. In this environment, however, the funds managers are comfortable with their significant exposure to AAA-rated securities that have been punished disproportionately by the rush into Treasuries, believing they will be among the first to respond when economic conditions stabilize. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Cumulative total returns of a $10,000 investment in class IA and class IB shares at net asset value  since inception 2/1/00 (subsequent periods ended 12/31) The Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed by Rob Bloemker, Daniel Choquette, and Michael Salm. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Funds Managed Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Premier Income Trust Master Intermediate Income Trust Daniel Choquette VT American Government Income Fund U.S. Government Income Trust Michael Salm VT American Government Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT American Government Income Fund Expenses paid per $1,000 $3.09 $4.33 $3.15 $4.42 Ending value (after expenses) $981.70 $979.90 $1,022.02 $1,020.76 Annualized expense ratio* 0.62% 0.87% 0.62% 0.87% Lipper peer group avg. expense ratio 0.62% 0.87% 0.62% 0.87% * For the fund's most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes 5 in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT American Government Income Fund 12th 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. 6 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT American Government Income Fund 26th (69) 89th (62) 80th (49) Lipper VP (Underlying Funds)  General U.S. Government Funds 7 See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the three-year and five-year periods ended December 31, 2007. The Trustees considered Putnam Managements belief that the funds selection of higher-quality bonds contributed to its relative underperformance during these periods, when lower-quality bonds had strong relative performance. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted subsequent improvements in the funds relative performance for the one-year period. In addition, Putnam Management notes that this funds performance is measured against a small Lipper peer group with an extremely narrow dispersion of performance figures, which may create distortions in comparative information. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment 8 management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT American Government Income Fund 60% (41/68) 77% (43/55)  Lipper VP (Underlying Funds)  General U.S. Government Funds Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 9 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 10 Putnam VT American Government Income Fund The funds portfolio 12/31/08 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (47.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to October 20, 2037 $2,994,028 $3,123,520 6s, April 15, 2028 111,339 115,339 3,238,859 U.S. Government Agency Mortgage Obligations (45.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 173,394 182,756 7 1/2s, October 1, 2014 22,303 23,297 7s, with due dates from November 1, 2026 to May 1, 2032 1,581,996 1,654,913 6s, with due dates from May 1, 2021 to August 1, 2021 276,489 287,863 5 1/2s, December 1, 2033 483,532 496,471 5 1/2s, October 1, 2018 320,426 331,754 5s, with due dates from May 1, 2018 to November 1, 2018 4,129,099 4,261,359 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to August 1, 2031 203,969 214,552 7s, with due dates from December 1, 2028 to December 1, 2035 3,080,019 3,239,071 6 1/2s, September 1, 2036 472,244 491,410 6 1/2s, TBA, January 1, 2039 4,000,000 4,156,875 6s, July 1, 2021 1,343,776 1,398,630 5 1/2s, with due dates from July 1, 2037 to October 1, 2037 958,381 984,250 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 2,603,449 2,691,102 5 1/2s, TBA, January 1, 2039 5,000,000 5,129,688 5s, TBA, February 1, 2039 1,000,000 1,018,633 5s, TBA, January 1, 2039 37,000,000 37,809,375 4 1/2s, October 1, 2035 411,116 417,524 4 1/2s, TBA, February 1, 2039 1,000,000 1,010,000 4 1/2s, TBA, January 1, 2039 1,000,000 1,014,688 66,814,211 Total U.S. government and agency mortgage obligations (cost $69,103,824) $70,053,070 U.S. GOVERNMENT AGENCY OBLIGATIONS (8.6%)* Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,780,443 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,831,881 Total U.S. government agency obligations (cost $11,559,134) $12,612,324 U.S. TREASURY OBLIGATIONS (13.6%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $6,464,550 6 1/4s, May 15, 2030 6,505,000 9,789,009 U.S. Treasury Notes 4 1/4s, September 30, 2012 3,409,000 3,808,093 Total U.S. treasury obligations (cost $15,764,791) $20,061,652 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $62,000 $47,827 Ser. 04-3, Class A5, 5.319s, 2039 30,000 25,581 Ser. 05-6, Class A2, 5.165s, 2047 152,000 128,783 Banc of America Mortgage Securities Ser. 05-E, Class 2, (Interest only) IO, 0.3s, 2035 2,751,839 7,632 Ser. 04-D, Class 2A, IO, 0.16s, 2034 940,476 331 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.179s, 2037 347,274 23,441 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.129s, 2034 77,352 3,209 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 4.549s, 2035 1,321,552 83,390 IFB Ser. 05-R2, Class 1AS, IO, 4.202s, 2035 3,666,263 215,576 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 57,000 40,943 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 (F) 40,000 27,632 Fannie Mae IFB Ser. 07-75, Class JS, 48.59s, 2037 163,431 214,383 IFB Ser. 07-75, Class CS, 42.201s, 2037 112,731 152,320 IFB Ser. 06-62, Class PS, 37.073s, 2036 197,115 257,853 IFB Ser. 06-76, Class QB, 36.773s, 2036 250,207 326,341 IFB Ser. 06-48, Class TQ, 36.773s, 2036 81,606 104,536 IFB Ser. 06-63, Class SP, 36.473s, 2036 274,483 351,050 IFB Ser. 07-W7, Class 1A4, 36.353s, 2037 113,826 130,900 IFB Ser. 07-81, Class SC, 34.973s, 2037 104,478 128,706 IFB Ser. 07-1, Class NK, 33.158s, 2037 219,709 278,514 IFB Ser. 06-104, Class GS, 32.167s, 2036 85,764 104,802 IFB Ser. 06-104, Class ES, 31.094s, 2036 103,222 129,201 IFB Ser. 07-96, Class AS, 27.794s, 2037 90,020 101,338 IFB Ser. 07-30, Class FS, 27.645s, 2037 226,551 273,432 11 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae IFB Ser. 06-104, Class CS, 27.579s, 2036 $220,511 $266,056 IFB Ser. 06-49, Class SE, 27.115s, 2036 168,441 204,406 IFB Ser. 06-60, Class TK, 26.715s, 2036 86,425 102,935 IFB Ser. 05-25, Class PS, 26.087s, 2035 71,982 83,519 IFB Ser. 06-115, Class ES, 24.675s, 2036 92,714 109,886 IFB Ser. 06-8, Class PK, 24.515s, 2036 81,384 94,491 IFB Ser. 05-115, Class NQ, 23.17s, 2036 67,713 74,993 IFB Ser. 05-74, Class CP, 23.022s, 2035 242,242 258,991 IFB Ser. 06-27, Class SP, 22.839s, 2036 179,501 207,745 IFB Ser. 06-8, Class HP, 22.839s, 2036 196,317 223,819 IFB Ser. 06-8, Class WK, 22.839s, 2036 310,528 351,415 IFB Ser. 05-106, Class US, 22.839s, 2035 289,619 334,539 IFB Ser. 05-99, Class SA, 22.839s, 2035 141,781 161,801 IFB Ser. 05-74, Class DM, 22.655s, 2035 288,241 326,272 IFB Ser. 06-60, Class CS, 22.362s, 2036 131,188 144,976 IFB Ser. 05-74, Class CS, 18.724s, 2035 276,472 304,547 IFB Ser. 05-106, Class JC, 18.663s, 2035 176,555 191,592 IFB Ser. 05-114, Class SP, 18.284s, 2036 84,318 88,316 IFB Ser. 05-83, Class QP, 16.169s, 2034 99,472 103,705 IFB Ser. 05-57, Class MN, 15.816s, 2035 180,518 188,040 IFB Ser. 05-72, Class SB, 15.697s, 2035 97,057 102,252 FRB Ser. 03-W6, Class PT1, 10.207s, 2042 237,903 259,909 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 128,843 134,682 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 68,367 71,978 Ser. 02-14, Class A2, 7 1/2s, 2042 44,322 46,662 Ser. 01-T10, Class A2, 7 1/2s, 2041 311,162 327,596 Ser. 02-T4, Class A3, 7 1/2s, 2041 88,020 92,668 Ser. 01-T12, Class A2, 7 1/2s, 2041 124,116 130,671 Ser. 01-T3, Class A1, 7 1/2s, 2040 624 657 Ser. 99-T2, Class A1, 7 1/2s, 2039 48,746 51,092 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 164,614 170,839 Ser. 02-T1, Class A3, 7 1/2s, 2031 397,940 418,956 Ser. 00-T6, Class A1, 7 1/2s, 2030 172,046 178,551 Ser. 01-T5, Class A3, 7 1/2s, 2030 1,756 1,823 IFB Ser. 07-W6, Class 6A2, IO, 7.329s, 2037 138,109 12,085 IFB Ser. 06-90, Class SE, IO, 7.329s, 2036 91,265 8,790 IFB Ser. 04-51, Class XP, IO, 7.229s, 2034 67,538 5,005 IFB Ser. 03-66, Class SA, IO, 7.179s, 2033 242,376 19,822 IFB Ser. 08-7, Class SA, IO, 7.079s, 2038 110,875 11,359 Ser. 02-26, Class A1, 7s, 2048 246,769 259,647 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae Ser. 04-W12, Class 1A3, 7s, 2044 $126,703 $132,365 Ser. 04-T3, Class 1A3, 7s, 2044 268,202 280,187 Ser. 04-T2, Class 1A3, 7s, 2043 91,971 94,702 Ser. 03-W8, Class 2A, 7s, 2042 907,027 954,363 Ser. 03-W3, Class 1A2, 7s, 2042 87,231 90,475 Ser. 02-T16, Class A2, 7s, 2042 623,947 656,510 Ser. 02-T19, Class A2, 7s, 2042 405,528 426,692 Ser. 02-14, Class A1, 7s, 2042 297,806 313,347 Ser. 01-T10, Class A1, 7s, 2041 173,161 182,198 Ser. 02-T4, Class A2, 7s, 2041 395,944 407,699 Ser. 01-W3, Class A, 7s, 2041 69,747 73,387 Ser. 04-W1, Class 2A2, 7s, 2033 645,516 654,756 IFB Ser. 07-W6, Class 5A2, IO, 6.819s, 2037 213,134 16,646 IFB Ser. 07-W4, Class 4A2, IO, 6.809s, 2037 726,945 56,774 IFB Ser. 07-W2, Class 3A2, IO, 6.809s, 2037 256,095 20,001 IFB Ser. 06-115, Class BI, IO, 6.789s, 2036 253,316 21,645 IFB Ser. 05-113, Class DI, IO, 6.759s, 2036 2,965,256 238,555 IFB Ser. 06-60, Class SI, IO, 6.679s, 2036 268,244 22,962 IFB Ser. 06-60, Class UI, IO, 6.679s, 2036 108,659 9,646 IFB Ser. 06-60, Class DI, IO, 6.599s, 2035 81,671 6,378 IFB Ser. 05-65, Class KI, IO, 6.529s, 2035 3,779,790 290,666 Ser. 386, Class 14, IO, 6 1/2s, 2038 196,297 16,685 Ser. 383, Class 60, IO, 6 1/2s, 2037 113,228 10,757 Ser. 383, Class 58, IO, 6 1/2s, 2037 74,478 6,241 Ser. 383, Class 72, IO, 6 1/2s, 2037 126,613 10,762 Ser. 383, Class 70, IO, 6 1/2s, 2037 77,439 6,582 IFB Ser. 08-01, Class GI, IO, 6.489s, 2037 1,175,018 97,644 IFB Ser. 07-54, Class CI, IO, 6.289s, 2037 179,949 14,145 IFB Ser. 07-39, Class PI, IO, 6.289s, 2037 167,900 12,453 IFB Ser. 07-30, Class WI, IO, 6.289s, 2037 1,265,457 94,935 IFB Ser. 07-28, Class SE, IO, 6.279s, 2037 177,722 13,830 IFB Ser. 06-128, Class SH, IO, 6.279s, 2037 216,275 16,635 IFB Ser. 06-56, Class SM, IO, 6.279s, 2036 209,496 16,365 IFB Ser. 05-90, Class SP, IO, 6.279s, 2035 426,369 35,529 IFB Ser. 05-12, Class SC, IO, 6.279s, 2035 230,612 22,830 12 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae IFB Ser. 07-W5, Class 2A2, IO, 6.269s, 2037 $103,613 $8,548 IFB Ser. 07-30, Class IE, IO, 6.269s, 2037 517,289 53,237 IFB Ser. 06-123, Class CI, IO, 6.269s, 2037 398,680 30,855 IFB Ser. 06-123, Class UI, IO, 6.269s, 2037 185,020 14,802 IFB Ser. 05-82, Class SY, IO, 6.259s, 2035 1,101,971 83,309 IFB Ser. 07-15, Class BI, IO, 6.229s, 2037 297,852 23,559 IFB Ser. 06-16, Class SM, IO, 6.229s, 2036 157,069 13,308 IFB Ser. 05-95, Class CI, IO, 6.229s, 2035 322,648 29,329 IFB Ser. 05-84, Class SG, IO, 6.229s, 2035 523,948 43,540 IFB Ser. 05-57, Class NI, IO, 6.229s, 2035 94,336 8,616 IFB Ser. 05-29, Class SX, IO, 6.229s, 2035 76,084 6,345 IFB Ser. 05-83, Class QI, IO, 6.219s, 2035 87,308 8,546 IFB Ser. 06-128, Class GS, IO, 6.209s, 2037 201,279 15,456 IFB Ser. 06-114, Class IS, IO, 6.179s, 2036 209,750 15,794 IFB Ser. 06-115, Class IE, IO, 6.169s, 2036 160,435 15,363 IFB Ser. 06-117, Class SA, IO, 6.169s, 2036 238,680 18,112 IFB Ser. 06-121, Class SD, IO, 6.169s, 2036 161,202 12,187 IFB Ser. 06-109, Class SG, IO, 6.159s, 2036 128,133 10,174 IFB Ser. 06-109, Class SH, IO, 6.149s, 2036 205,121 18,070 IFB Ser. 07-W6, Class 4A2, IO, 6.129s, 2037 880,251 67,691 IFB Ser. 06-128, Class SC, IO, 6.129s, 2037 390,583 29,762 IFB Ser. 06-43, Class SI, IO, 6.129s, 2036 108,626 8,337 IFB Ser. 06-44, Class IS, IO, 6.129s, 2036 202,220 15,380 IFB Ser. 06-8, Class JH, IO, 6.129s, 2036 742,850 58,106 IFB Ser. 05-122, Class SG, IO, 6.129s, 2035 160,229 15,893 IFB Ser. 06-92, Class LI, IO, 6.109s, 2036 236,788 17,739 IFB Ser. 06-96, Class ES, IO, 6.109s, 2036 105,381 8,051 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae IFB Ser. 06-85, Class TS, IO, 6.089s, 2036 $366,917 $28,228 IFB Ser. 06-61, Class SE, IO, 6.079s, 2036 269,580 18,834 IFB Ser. 07-75, Class PI, IO, 6.069s, 2037 269,929 21,050 IFB Ser. 07-76, Class SA, IO, 6.069s, 2037 288,014 16,582 IFB Ser. 07-W7, Class 2A2, IO, 6.059s, 2037 703,436 68,733 IFB Ser. 08-10, Class AI, IO, 6.029s, 2038 3,283,611 194,127 IFB Ser. 07-116, Class IA, IO, 6.029s, 2037 775,544 55,762 IFB Ser. 07-103, Class AI, IO, 6.029s, 2037 1,163,532 82,587 IFB Ser. 07-1, Class NI, IO, 6.029s, 2037 584,141 46,857 IFB Ser. 03-124, Class ST, IO, 6.029s, 2034 163,203 15,808 IFB Ser. 07-15, Class NI, IO, 6.029s, 2022 288,761 21,108 Ser. 08-76, Class JI, IO, 6s, 2038 219,238 20,280 Ser. 383, Class 41, IO, 6s, 2038 191,918 16,313 Ser. 383, Class 42, IO, 6s, 2038 139,138 11,827 Ser. 383, Class 43, IO, 6s, 2038 125,392 10,658 Ser. 383, Class 44, IO, 6s, 2038 114,385 9,723 Ser. 383, Class 45, IO, 6s, 2038 88,447 7,518 Ser. 383, Class 46, IO, 6s, 2038 83,824 7,125 Ser. 383, Class 47, IO, 6s, 2038 83,595 7,106 Ser. 383, Class 48, IO, 6s, 2038 83,609 7,734 Ser. 386, Class 9, IO, 6s, 2038 109,886 9,340 Ser. 383, Class 28, IO, 6s, 2038 229,989 21,274 Ser. 383, Class 29, IO, 6s, 2038 1,063,437 98,368 Ser. 383, Class 30, IO, 6s, 2038 152,723 14,127 Ser. 383, Class 31, IO, 6s, 2038 134,976 12,485 Ser. 383, Class 32, IO, 6s, 2038 104,904 9,704 Ser. 383, Class 33, IO, 6s, 2038 89,698 8,297 Ser. 386, Class 7, IO, 6s, 2038 134,919 12,305 Ser. 386, Class 6, IO, 6s, 2037 87,105 7,299 IFB Ser. 07-106, Class SM, IO, 5.989s, 2037 85,476 6,564 IFB Ser. 07-109, Class XI, IO, 5.979s, 2037 191,870 17,005 IFB Ser. 07-109, Class YI, IO, 5.979s, 2037 253,667 19,290 IFB Ser. 07-88, Class JI, IO, 5.979s, 2037 403,389 30,201 IFB Ser. 07-54, Class KI, IO, 5.969s, 2037 129,591 9,145 IFB Ser. 07-30, Class JS, IO, 5.969s, 2037 426,200 33,286 13 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae IFB Ser. 07-30, Class LI, IO, 5.969s, 2037 $267,483 $22,749 IFB Ser. 07-W2, Class 1A2, IO, 5.959s, 2037 196,768 13,617 IFB Ser. 07-106, Class SN, IO, 5.939s, 2037 280,513 21,186 IFB Ser. 07-54, Class IA, IO, 5.939s, 2037 229,180 16,734 IFB Ser. 07-54, Class IB, IO, 5.939s, 2037 229,180 16,734 IFB Ser. 07-54, Class IC, IO, 5.939s, 2037 229,180 16,734 IFB Ser. 07-54, Class ID, IO, 5.939s, 2037 229,180 16,734 IFB Ser. 07-54, Class IE, IO, 5.939s, 2037 229,180 16,734 IFB Ser. 07-54, Class IF, IO, 5.939s, 2037 341,242 28,900 IFB Ser. 07-54, Class NI, IO, 5.939s, 2037 218,811 15,664 IFB Ser. 07-54, Class UI, IO, 5.939s, 2037 286,174 14,266 IFB Ser. 07-91, Class AS, IO, 5.929s, 2037 177,210 13,627 IFB Ser. 07-91, Class HS, IO, 5.929s, 2037 191,893 15,719 IFB Ser. 07-15, Class CI, IO, 5.909s, 2037 735,638 53,372 IFB Ser. 06-115, Class JI, IO, 5.909s, 2036 539,194 42,111 IFB Ser. 07-109, Class PI, IO, 5.879s, 2037 300,643 21,368 IFB Ser. 06-123, Class LI, IO, 5.849s, 2037 359,594 27,182 IFB Ser. 08-1, Class NI, IO, 5.779s, 2037 502,493 33,617 IFB Ser. 07-116, Class BI, IO, 5.779s, 2037 708,548 47,402 IFB Ser. 08-01, Class AI, IO, 5.779s, 2037 1,432,893 91,175 IFB Ser. 08-10, Class GI, IO, 5.759s, 2038 395,845 23,980 IFB Ser. 08-13, Class SA, IO, 5.749s, 2038 132,480 9,807 IFB Ser. 08-1, Class HI, IO, 5.729s, 2037 665,781 41,705 IFB Ser. 07-39, Class AI, IO, 5.649s, 2037 401,342 30,141 IFB Ser. 07-32, Class SD, IO, 5.639s, 2037 270,832 20,958 IFB Ser. 07-30, Class UI, IO, 5.629s, 2037 222,748 15,034 IFB Ser. 07-32, Class SC, IO, 5.629s, 2037 361,937 24,925 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Fannie Mae IFB Ser. 07-1, Class CI, IO, 5.629s, 2037 $259,420 $17,644 IFB Ser. 05-74, Class SE, IO, 5.629s, 2035 1,440,785 98,138 IFB Ser. 05-74, Class NI, IO, 5.609s, 2035 1,429,534 113,562 IFB Ser. 05-14, Class SE, IO, 5.579s, 2035 42,340 2,843 Ser. 383, Class 18, IO, 5 1/2s, 2038 121,884 11,579 Ser. 383, Class 19, IO, 5 1/2s, 2038 111,137 10,558 Ser. 383, Class 4, IO, 5 1/2s, 2037 170,019 16,152 Ser. 383, Class 5, IO, 5 1/2s, 2037 108,053 10,265 Ser. 383, Class 6, IO, 5 1/2s, 2037 97,172 9,231 Ser. 383, Class 7, IO, 5 1/2s, 2037 95,415 9,064 Ser. 383, Class 20, IO, 5 1/2s, 2037 90,628 8,836 Ser. 383, Class 21, IO, 5 1/2s, 2037 90,619 8,835 IFB Ser. 08-1, Class BI, IO, 5.439s, 2038 136,017 8,670 IFB Ser. 07-75, Class ID, IO, 5.399s, 2037 228,146 15,157 Ser. 385, Class 3, IO, 5s, 2038 130,746 12,421 Ser. 03-T2, Class 2, IO, 0.809s, 2042 3,794,609 72,789 FRB Ser. 07-95, Class A1, 0.721s, 2036 1,523,173 1,370,856 FRB Ser. 07-95, Class A2, 0.721s, 2036 8,329,000 6,499,119 FRB Ser. 07-95, Class A3, 0.721s, 2036 2,308,000 1,487,275 FRB Ser. 07-101, Class A2, 0.721s, 2036 1,750,432 1,488,392 Ser. 03-W6, Class 51, IO, 0.671s, 2042 1,139,791 19,650 Ser. 03-W10, Class 3A, IO, 0.661s, 2043 7,326,823 68,444 Ser. 03-W10, Class 1A, IO, 0.618s, 2043 6,209,924 47,828 Ser. 08-33, (Principal only) PO, zero %, 2038 94,344 76,419 Ser. 04-38, Class AO, PO, zero %, 2034 175,680 141,861 Ser. 04-61, Class CO, PO, zero %, 2031 378,405 327,320 Ser. 07-15, Class IM, IO, zero %, 2009 249,348 187 Ser. 07-16, Class TS, IO, zero %, 2009 1,046,908 849 FRB Ser. 06-115, Class SN, zero %, 2036 135,189 93,072 FRB Ser. 05-79, Class FE, zero %, 2035 40,624 40,949 FRB Ser. 06-54, Class CF, zero %, 2035 39,197 37,974 FRB Ser. 05-45, Class FG, zero %, 2035 79,306 71,771 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.629s, 2043 124,332 16,163 Ser. T-58, Class 4A, 7 1/2s, 2043 866,810 902,024 Ser. T-42, Class A5, 7 1/2s, 2042 124,247 130,226 Ser. T-60, Class 1A2, 7s, 2044 164,714 170,788 Ser. T-59, Class 1A2, 7s, 2043 355,845 368,966 Ser. T-55, Class 1A2, 7s, 2043 205,846 214,980 Freddie Mac IFB Ser. 3339, Class WS, 36.995s, 2037 105,708 140,894 IFB Ser. 3339, Class JS, 35.068s, 2037 91,593 118,192 14 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Freddie Mac IFB Ser. 3202, Class PS, 32.07s, 2036 $165,821 $210,509 IFB Ser. 3153, Class SX, 27.275s, 2036 405,064 504,483 IFB Ser. 3081, Class DC, 23.782s, 2035 115,971 132,848 IFB Ser. 3360, Class SC, 22.394s, 2037 121,383 132,915 IFB Ser. 3114, Class GK, 21.62s, 2036 78,148 90,840 IFB Ser. 3408, Class EK, 20.985s, 2037 106,734 116,956 IFB Ser. 2979, Class AS, 19.892s, 2034 67,983 74,137 IFB Ser. 3153, Class UT, 19.635s, 2036 250,226 276,647 IFB Ser. 3012, Class GP, 16.818s, 2035 119,844 125,308 IFB Ser. 3149, Class SU, 16.376s, 2036 80,550 85,660 IFB Ser. 3065, Class DC, 16.275s, 2035 191,852 203,943 IFB Ser. 3031, Class BS, 13.737s, 2035 255,845 262,843 IFB Ser. 3184, Class SP, IO, 6.155s, 2033 277,388 22,442 IFB Ser. 239, IO, 6.005s, 2036 288,122 16,956 IFB Ser. 2882, Class LS, IO, 6.005s, 2034 56,187 4,599 IFB Ser. 3203, Class SH, IO, 5.945s, 2036 159,334 13,189 IFB Ser. 2594, Class SE, IO, 5.855s, 2030 282,790 16,742 IFB Ser. 2828, Class TI, IO, 5.855s, 2030 160,367 12,996 IFB Ser. 3397, Class GS, IO, 5.805s, 2037 161,262 13,726 IFB Ser. 3297, Class BI, IO, 5.565s, 2037 680,107 53,467 IFB Ser. 3287, Class SD, IO, 5.555s, 2037 252,226 19,636 IFB Ser. 3281, Class BI, IO, 5.555s, 2037 130,455 10,899 IFB Ser. 3249, Class SI, IO, 5.555s, 2036 87,163 9,496 IFB Ser. 3028, Class ES, IO, 5.555s, 2035 860,805 72,884 IFB Ser. 3042, Class SP, IO, 5.555s, 2035 188,856 18,072 IFB Ser. 3045, Class DI, IO, 5.535s, 2035 3,674,519 269,695 IFB Ser. 3136, Class NS, IO, 5.505s, 2036 312,863 24,712 IFB Ser. 2950, Class SM, IO, 5.505s, 2016 97,164 8,797 IFB Ser. 248, IO, 5 1/2s, 2037 587,257 57,140 IFB Ser. 3256, Class S, IO, 5.495s, 2036 305,313 25,372 IFB Ser. 3031, Class BI, IO, 5.495s, 2035 176,101 16,264 IFB Ser. 3370, Class TS, IO, 5.475s, 2037 93,895 8,076 IFB Ser. 3244, Class SB, IO, 5.465s, 2036 185,793 15,715 IFB Ser. 3244, Class SG, IO, 5.465s, 2036 216,796 16,606 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Freddie Mac IFB Ser. 3236, Class IS, IO, 5.455s, 2036 $336,807 $25,261 IFB Ser. 3114, Class TS, IO, 5.455s, 2030 1,080,264 86,285 IFB Ser. 3128, Class JI, IO, 5.435s, 2036 312,837 25,215 IFB Ser. 3240, Class S, IO, 5.425s, 2036 612,940 44,433 IFB Ser. 3153, Class JI, IO, 5.425s, 2036 323,276 23,632 IFB Ser. 3065, Class DI, IO, 5.425s, 2035 132,914 11,838 IFB Ser. 3145, Class GI, IO, 5.405s, 2036 257,194 21,373 IFB Ser. 3114, Class GI, IO, 5.405s, 2036 187,340 16,503 IFB Ser. 3339, Class JI, IO, 5.395s, 2037 637,137 42,624 IFB Ser. 3218, Class AS, IO, 5.385s, 2036 238,834 17,136 IFB Ser. 3221, Class SI, IO, 5.385s, 2036 272,859 19,658 IFB Ser. 3202, Class PI, IO, 5.345s, 2036 758,040 55,554 IFB Ser. 3355, Class MI, IO, 5.305s, 2037 187,581 14,133 IFB Ser. 3201, Class SG, IO, 5.305s, 2036 347,482 31,850 IFB Ser. 3203, Class SE, IO, 5.305s, 2036 311,172 27,063 IFB Ser. 3171, Class PS, IO, 5.29s, 2036 301,453 23,935 IFB Ser. 3152, Class SY, IO, 5.285s, 2036 297,419 26,973 IFB Ser. 3284, Class BI, IO, 5.255s, 2037 214,787 16,559 IFB Ser. 3260, Class SA, IO, 5.255s, 2037 210,601 13,933 IFB Ser. 3284, Class LI, IO, 5.245s, 2037 335,247 23,726 IFB Ser. 3281, Class AI, IO, 5.235s, 2037 747,554 61,247 IFB Ser. 3012, Class UI, IO, 5.225s, 2035 311,231 30,640 IFB Ser. 3311, Class EI, IO, 5.215s, 2037 247,380 18,610 IFB Ser. 3311, Class IA, IO, 5.215s, 2037 324,039 27,420 IFB Ser. 3311, Class IB, IO, 5.215s, 2037 324,039 27,420 IFB Ser. 3311, Class IC, IO, 5.215s, 2037 324,039 27,420 IFB Ser. 3311, Class ID, IO, 5.215s, 2037 324,039 27,420 15 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Freddie Mac IFB Ser. 3311, Class IE, IO, 5.215s, 2037 $461,330 $39,038 IFB Ser. 3375, Class MS, IO, 5.205s, 2037 112,389 8,371 IFB Ser. 3240, Class GS, IO, 5.185s, 2036 372,923 29,826 IFB Ser. 3257, Class SI, IO, 5 1/8s, 2036 172,011 12,895 IFB Ser. 3225, Class JY, IO, 5.095s, 2036 751,525 51,271 IFB Ser. 3339, Class TI, IO, 4.945s, 2037 350,050 27,220 IFB Ser. 3284, Class CI, IO, 4.925s, 2037 572,260 38,427 IFB Ser. 3016, Class SQ, IO, 4.915s, 2035 342,087 18,951 IFB Ser. 3012, Class IG, IO, 4.885s, 2035 1,199,163 94,079 IFB Ser. 3397, Class SQ, IO, 4.775s, 2037 103,081 6,907 Ser. 3327, Class IF, IO, zero %, 2037 176,197 4,616 Ser. 246, PO, zero %, 2037 96,153 88,971 Ser. 3439, Class AO, PO, zero %, 2037 100,849 89,713 Ser. 3300, PO, zero %, 2037 101,942 86,141 Ser. 3226, Class YO, PO, zero %, 2036 80,902 76,910 Ser. 3139, Class CO, PO, zero %, 2036 73,630 66,900 Ser. 3008, PO, zero %, 2034 85,337 74,687 Ser. 2684, Class TO, PO, zero %, 2033 101,000 79,167 Ser. 2663, Class CO, PO, zero %, 2033 49,441 45,356 Ser. 2587, Class CO, PO, zero %, 2032 92,973 82,694 FRB Ser. 3349, Class DO, zero %, 2037 104,707 94,553 FRB Ser. 3326, Class YF, zero %, 2037 80,640 74,271 FRB Ser. 3241, Class FH, zero %, 2036 88,246 84,174 FRB Ser. 3231, Class XB, zero %, 2036 65,584 63,834 FRB Ser. 3231, Class X, zero %, 2036 72,003 66,465 FRB Ser. 3326, Class WF, zero %, 2035 196,227 173,306 FRB Ser. 3030, Class CF, zero %, 2035 89,722 80,122 Government National Mortgage Association IFB Ser. 07-38, Class AS, 43.36s, 2037 312,248 406,626 IFB Ser. 05-84, Class SL, 17.367s, 2035 490,950 529,888 IFB Ser. 05-66, Class SP, 17.367s, 2035 223,179 231,255 IFB Ser. 05-84, Class SB, 15.731s, 2035 90,643 92,089 IFB Ser. 05-68, Class DP, 14.117s, 2035 678,285 698,731 IFB Ser. 05-7, Class NP, 11.977s, 2033 61,091 62,580 IFB Ser. 08-29, Class SA, IO, 7.273s, 2038 191,393 14,274 IFB Ser. 06-61, Class SM, IO, 6.873s, 2036 63,316 4,683 IFB Ser. 06-62, Class SI, IO, 6.873s, 2036 237,823 16,504 IFB Ser. 07-1, Class SL, IO, 6.853s, 2037 102,049 7,422 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-1, Class SM, IO, 6.843s, 2037 $102,049 $7,410 IFB Ser. 06-62, Class SA, IO, 6.833s, 2036 62,862 4,539 IFB Ser. 07-49, Class NY, IO, 6.593s, 2035 1,705,376 120,429 IFB Ser. 07-36, Class SW, IO, 6.393s, 2035 1,266,417 76,580 IFB Ser. 07-26, Class SG, IO, 6.343s, 2037 359,088 22,066 IFB Ser. 07-9, Class BI, IO, 6.313s, 2037 706,810 45,087 IFB Ser. 07-31, Class CI, IO, 6.303s, 2037 203,528 13,983 IFB Ser. 07-25, Class SA, IO, 6.293s, 2037 240,427 15,555 IFB Ser. 07-25, Class SB, IO, 6.293s, 2037 470,892 29,779 IFB Ser. 07-22, Class S, IO, 6.293s, 2037 201,994 15,617 IFB Ser. 07-11, Class SA, IO, 6.293s, 2037 191,834 14,052 IFB Ser. 07-14, Class SB, IO, 6.293s, 2037 180,370 11,267 IFB Ser. 05-84, Class AS, IO, 6.293s, 2035 97,651 7,988 IFB Ser. 07-51, Class SJ, IO, 6.243s, 2037 239,121 18,276 IFB Ser. 07-53, Class SY, IO, 6.228s, 2037 210,520 16,253 IFB Ser. 07-58, Class PS, IO, 6.193s, 2037 322,795 24,086 IFB Ser. 04-88, Class S, IO, 6.193s, 2032 57,383 3,651 IFB Ser. 07-59, Class PS, IO, 6.163s, 2037 184,317 13,212 IFB Ser. 07-59, Class SP, IO, 6.163s, 2037 307,509 22,389 IFB Ser. 04-59, Class SC, IO, 6.16s, 2034 146,250 12,601 IFB Ser. 04-26, Class IS, IO, 6.16s, 2034 63,868 5,084 IFB Ser. 07-68, Class PI, IO, 6.143s, 2037 94,947 7,176 IFB Ser. 06-38, Class SG, IO, 6.143s, 2033 710,458 38,066 IFB Ser. 07-53, Class SG, IO, 6.093s, 2037 134,874 8,833 IFB Ser. 08-3, Class SA, IO, 6.043s, 2038 417,497 23,513 IFB Ser. 07-64, Class AI, IO, 6.043s, 2037 1,680,429 97,667 IFB Ser. 07-53, Class ES, IO, 6.043s, 2037 187,802 11,138 IFB Ser. 08-4, Class SA, IO, 6.009s, 2038 876,743 51,251 16 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-9, Class DI, IO, 6.003s, 2037 $356,264 $23,001 IFB Ser. 07-57, Class QA, IO, 5.993s, 2037 457,044 23,424 IFB Ser. 07-58, Class SA, IO, 5.993s, 2037 488,705 28,798 IFB Ser. 07-58, Class SC, IO, 5.993s, 2037 328,626 17,973 IFB Ser. 07-61, Class SA, IO, 5.993s, 2037 243,661 12,568 IFB Ser. 07-53, Class SC, IO, 5.993s, 2037 212,137 11,829 IFB Ser. 07-53, Class SE, IO, 5.993s, 2037 507,592 32,603 IFB Ser. 06-26, Class S, IO, 5.993s, 2036 477,612 30,710 IFB Ser. 07-58, Class SD, IO, 5.983s, 2037 276,246 14,915 IFB Ser. 07-59, Class SD, IO, 5.963s, 2037 478,948 27,713 IFB Ser. 05-65, Class SI, IO, 5.843s, 2035 1,416,812 87,134 IFB Ser. 06-16, Class SX, IO, 5.783s, 2036 167,389 9,784 IFB Ser. 07-26, Class SD, IO, 5.76s, 2037 351,372 21,293 IFB Ser. 07-17, Class IB, IO, 5.743s, 2037 143,334 10,938 IFB Ser. 06-10, Class SM, IO, 5.743s, 2036 1,074,076 62,178 IFB Ser. 06-14, Class S, IO, 5.743s, 2036 285,465 16,468 IFB Ser. 06-11, Class ST, IO, 5.733s, 2036 178,003 10,201 IFB Ser. 07-26, Class SW, IO, 5.693s, 2037 1,155,672 63,392 IFB Ser. 07-27, Class SD, IO, 5.693s, 2037 174,169 14,290 IFB Ser. 07-19, Class SJ, IO, 5.693s, 2037 294,489 16,614 IFB Ser. 07-23, Class ST, IO, 5.693s, 2037 377,143 20,639 IFB Ser. 07-8, Class SA, IO, 5.693s, 2037 108,011 5,946 IFB Ser. 07-9, Class CI, IO, 5.693s, 2037 462,298 23,855 IFB Ser. 07-7, Class EI, IO, 5.693s, 2037 175,870 9,924 IFB Ser. 07-7, Class JI, IO, 5.693s, 2037 501,279 26,317 IFB Ser. 07-1, Class S, IO, 5.693s, 2037 388,917 22,014 IFB Ser. 07-3, Class SA, IO, 5.693s, 2037 371,152 20,943 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-17, Class S, IO, 5.673s, 2035 $86,094 $5,163 IFB Ser. 07-48, Class SB, IO, 5.61s, 2037 280,330 17,553 IFB Ser. 05-3, Class SN, IO, 5.593s, 2035 220,612 16,046 IFB Ser. 07-74, Class SI, IO, 5.53s, 2037 90,705 4,699 IFB Ser. 07-17, Class AI, IO, 5.51s, 2037 784,323 59,364 IFB Ser. 04-41, Class SG, IO, 5.493s, 2034 225,503 12,501 IFB Ser. 08-2, Class SM, IO, 5.46s, 2038 219,507 14,383 IFB Ser. 07-9, Class AI, IO, 5.46s, 2037 288,891 18,811 IFB Ser. 08-40, Class SA, IO, 5.36s, 2038 1,026,726 72,128 IFB Ser. 05-71, Class SA, IO, 5.32s, 2035 75,855 5,472 IFB Ser. 07-17, Class IC, IO, 5.21s, 2037 164,409 11,971 IFB Ser. 07-25, Class KS, IO, 5.16s, 2037 94,243 7,571 IFB Ser. 07-21, Class S, IO, 5.16s, 2037 409,104 24,135 IFB Ser. 07-31, Class AI, IO, 5.14s, 2037 225,611 16,728 IFB Ser. 07-62, Class S, IO, 5.11s, 2037 100,869 5,852 IFB Ser. 07-43, Class SC, IO, 5.06s, 2037 254,429 15,373 FRB Ser. 07-49, Class UF, zero %, 2037 42,696 39,380 FRB Ser. 07-35, Class UF, zero %, 2037 67,240 57,649 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 156,000 136,780 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 71,636 64,964 Ser. 05-RP3, Class 1A3, 8s, 2035 242,147 215,978 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 195,435 172,505 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 164,113 108,314 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 41,000 17,785 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 129,000 85,435 FRB Ser. 07-LD11, Class AM, 5.819s, 2049 24,000 10,263 Ser. 06-CB14, Class A4, 5.481s, 2044 211,000 160,131 FRB Ser. 07-LDPX, Class AM, 5.464s, 2049 25,000 10,431 Ser. 07-LDPX, Class A3, 5.42s, 2049 146,000 102,526 17 Putnam VT American Government Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.533s, 2040 $712,000 $331,052 Ser. 07-SL1, Class A1, 5.27s, 2040 443,605 334,598 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 40,000 30,419 Ser. 04-C7, Class A6, 4.786s, 2029 163,000 131,067 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 37.253s, 2037 152,929 162,870 IFB Ser. 07-4, Class 3A2, IO, 6.729s, 2037 245,060 19,213 IFB Ser. 06-5, Class 2A2, IO, 6.679s, 2036 559,908 41,293 IFB Ser. 07-4, Class 2A2, IO, 6.199s, 2037 1,018,007 68,715 IFB Ser. 06-9, Class 2A2, IO, 6.149s, 2037 741,028 56,053 IFB Ser. 06-7, Class 2A5, IO, 6.079s, 2036 1,148,796 81,823 IFB Ser. 07-5, Class 10A2, IO, 5.869s, 2037 497,464 34,822 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 0.376s, 2034 171,145 787 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 479,836 1,200 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 89,000 74,253 Ser. 05-HQ6, Class A4A, 4.989s, 2042 373,000 299,344 Ser. 04-HQ4, Class A7, 4.97s, 2040 193,000 162,796 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.807s, 2035 372,469 201,133 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.289s, 2033 (United Kingdom) 92,000 64,510 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 4.833s, 2033 (United Kingdom) 112,000 99,568 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 330,679 318,072 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 773,409 378,970 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 222,119 139,935 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.779s, 2037 4,506,659 304,200 Ser. 07-4, Class 1A4, IO, 1s, 2037 4,740,650 160,410 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 4.386s, 2037 854,031 51,242 COLLATERALIZED MORTGAGE OBLIGATIONS (32.2%)* continued Principal amount Value Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 0.551s, 2037 $120,280 $112,005 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 99,000 73,997 Ser. 04-C15, Class A4, 4.803s, 2041 288,000 231,182 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.426s, 2049 1,231,971 677,584 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 4.818s, 2036 231,602 123,147 Ser. 05-AR2, Class 2A1, 4.552s, 2035 133,949 95,137 Ser. 05-AR9, Class 1A2, 4.425s, 2035 240,591 84,207 Ser. 04-R, Class 2A1, 4.368s, 2034 128,924 98,763 Ser. 05-AR12, Class 2A5, 4.359s, 2035 1,853,000 850,353 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 4,729,000 6,659 Total collateralized mortgage obligations (cost $49,695,045) $47,458,663 PURCHASED OPTIONS OUTSTANDING (4.2%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $4,783,000 $1,531 Option on an interest rate swap with Deutsche Bank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 4,783,000 1,168,917 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 3,492,000 978 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 1,661,082 18 Putnam VT American Government Income Fund PURCHASED OPTIONS OUTSTANDING (4.2%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $7,253,000 $21,034 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 3,492,000 836,753 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,253,000 1,661,082 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 21,034 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 3,492,000 833,680 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 3,492,000 1,013 Total purchased options outstanding (cost $1,717,966) $6,207,104 ASSET-BACKED SECURITIES (0.3%)* Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.621s, 2036 $25,000 $11,778 Lehman XS Trust IFB Ser. 07-3, Class 4B, IO, 6.219s, 2037 352,465 26,792 FRB Ser. 07-6, Class 2A1, 0.681s, 2037 52,328 18,082 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 0.641s, 2036 509,000 376,807 FRB Ser. 07-RZ1, Class A2, 0.631s, 037 25,000 11,093 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.631s, 2036 25,000 14,385 Total asset-backed securities (cost $638,386) $458,937 SHORT-TERM INVESTMENTS (34.2%)* Principal amount/shares Value Federated Prime Obligations Fund 12,463,613 $12,463,613 Federal National Mortgage Association, 0.10%, March 11, 2009 $8,000,000 7,998,464 Federal Home Loan Bank, for an effective yield of 2.81%, July 14, 2009 2,000,000 1,970,576 Interest in $300,000,000 joint tri-party repurchase agreement dated December 31, 2008 with Deutsche Bank Securities, Inc. due January 2, 2009  maturity value of $27,200,151 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 5.0% to 7.0% and due dates ranging from April 1, 2034 to December 1, 2038 valued at $306,000,001) 27,200,000 27,200,000 U.S. Treasury Cash Management Bills 0.88%, May 15, 2009 # 700,000 697,708 Total short-term investments (cost $50,330,361) $50,330,361 Total investments (cost $198,809,507) $207,182,111 * Percentages indicated are based on net assets of $147,296,334. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2008. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs (Note 1). At December 31, 2008, liquid assets totaling $48,181,484 have been designated as collateral for open forward commitments and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). 19 Putnam VT American Government Income Fund The rates shown on Floating Rate Bonds (FRB) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The interest rates shown are the current interest rates at December 31, 2008. FUTURES CONTRACTS OUTSTANDING at 12/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 44 $10,875,700 Jun-09 $(179,355) Euro-Dollar 90 day (Short) 80 19,749,000 Sep-09 (342,405) Euro-Dollar 90 day (Short) 114 28,096,725 Dec-09 (507,610) Euro-Dollar 90 day (Short) 8 1,969,400 Mar-10 (42,984) U.S. Treasury Bond 20 yr (Long) 42 5,797,969 Mar-09 750,744 U.S. Treasury Note 2 yr (Short) 33 7,196,063 Mar-09 (61,888) U.S. Treasury Note 5 yr (Short) 4 476,219 Mar-09 (5,480) U.S. Treasury Note 10 yr (Short) 78 9,808,500 Mar-09 (67,027) Total $(456,005) WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $3,468,572) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing on July 15, 2019. $18,232,000 Jul-09/5.89 $5,143,430 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.89% versus the three month USD-LIBOR-BBA maturing on July 15, 2019. 18,232,000 Jul-09/5.89 11,486 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 28,847,000 Jan-12/5.32 5,641,896 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing on January 9, 2022. 28,847,000 Jan-12/5.32 412,801 Total $11,209,613 TBA SALE COMMITMENTS OUTSTANDING at 12/31/08 (proceeds receivable $7,132,500) Principal Settlement Agency amount date Value FNMA, 5 1/2s, January 1, 2039 $5,000,000 1/13/09 $5,129,687 FNMA, 5s, January 1, 2039 1,000,000 1/13/09 1,021,875 FNMA, 4 1/2s, January 1, 2039 1,000,000 1/13/09 1,014,688 Total $7,166,250 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $5,012,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $127,655 3,500,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (347,466) 1,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 202,020 2,204,000  8/26/18 3 month USD-LIBOR-BBA 4.54375% 408,199 29,317,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 1,116,692 5,404,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (1,807,095) 86,405,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 2,743,652 31,015,000 96,812 10/1/18 3 month USD-LIBOR-BBA 4.30% 4,843,287 19,767,000 (7,461) 10/20/18 4.60% 3 month USD-LIBOR-BBA (3,512,786) 33,914,000 (30,830) 10/20/10 3.00% 3 month USD-LIBOR-BBA (816,396) 795,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (257,090) 20 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $6,164,000 $ 12/9/20 3 month USD-LIBOR-BBA 2.91875% $144,159 Citibank, N.A. 26,085,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 1,884,751 5,224,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (1,843,800) 42,050,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 1,377,782 10,198,000  6/29/18 2.477% 3 month USD-LIBOR-BBA 48,181 Credit Suisse International 17,281,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 566,706 5,024,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 208,212 15,419,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 312,706 11,845,000 8,310 10/31/13 3.80% 3 month USD-LIBOR-BBA (908,243) 9,716,000 9,237 10/31/18 4.35% 3 month USD-LIBOR-BBA (1,521,916) 3,780,000 (40,402) 12/10/38 2.69% 3 month USD-LIBOR-BBA 21,169 11,280,000 120,566 12/10/38 3 month USD-LIBOR-BBA 2.69% (63,172) 8,619,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 94,346 Deutsche Bank AG 20,612,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 886,147 3,101,000  10/17/18 4.585% 3 month USD-LIBOR-BBA (544,936) 543,000  11/21/18 3.75% 3 month USD-LIBOR-BBA (57,310) 22,531,000 19,296 11/21/10 2.25% 3 month USD-LIBOR-BBA (299,647) 54,933,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 2,141,105 598,000  12/11/18 3 month USD-LIBOR-BBA 2.94% 19,364 7,274,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% 151,337 3,006,000  12/16/28 3 month USD-LIBOR-BBA 2.845% 10,796 3,916,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA (5,515) Goldman Sachs International 20,095,000  3/14/13 3 month USD-LIBOR-BBA 3.37125% 1,272,217 35,950,000  3/27/13 3 month USD-LIBOR-BBA 3.4625% 2,465,682 12,397,000  3/29/38 4.665% 3 month USD-LIBOR-BBA (4,867,428) 9,207,000  4/3/18 3 month USD-LIBOR-BBA 4.19% 1,277,446 3,433,000  4/23/18 4.43% 3 month USD-LIBOR-BBA (536,502) 435,000  5/19/18 4.525% 3 month USD-LIBOR-BBA (73,262) 47,348,000 22,312 10/24/10 3 month USD-LIBOR-BBA 2.60% 867,420 7,181,000 (44,450) 11/18/18 3 month USD-LIBOR-BBA 4.10% 924,812 12,022,000 (3,307) 11/18/10 3 month USD-LIBOR-BBA 2.35% 188,905 8,348,000 30,418 11/18/13 3.45% 3 month USD-LIBOR-BBA (491,664) JPMorgan Chase Bank, N.A. 661,000  3/5/18 4.325% 3 month USD-LIBOR-BBA (106,340) 2,050,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (351,301) 984,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% 168,973 724,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (333,513) 2,936,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (1,368,873) 31,014,000  3/22/10 3 month USD-LIBOR-BBA 2.23% 530,925 12,011,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 227,204 831,000  5/7/13 3.9325% 3 month USD-LIBOR-BBA (67,302) 12,772,000  5/16/18 4.53% 3 month USD-LIBOR-BBA (2,180,701) 8,353,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 213,294 4,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (415,776) 13,758,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 485,743 21 Putnam VT American Government Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $5,035,000 $ 7/22/10 3 month USD-LIBOR-BBA 3.565% $203,115 28,571,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,162,158 16,781,000  8/28/18 5.395% 3 month USD-LIBOR-BBA (4,390,125) 27,725,000 (81,555) 11/4/18 3 month USD-LIBOR-BBA 4.45% 4,544,367 9,790,000  11/10/18 3 month USD-LIBOR-BBA 4.83% 1,979,380 29,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 273,195 1,080,000  12/19/18 5% 3 month USD-LIBOR-BBA (234,357) Merrill Lynch Capital Services, Inc. 6,734,000  9/16/38 4.66% 3 month USD-LIBOR-BBA (2,664,561) 20,931,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (2,085,487) 6,287,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 250,155 UBS AG 21,838,000 725,932 11/10/28 4.45% 3 month USD-LIBOR-BBA (4,783,480) 27,105,000 (688,567) 11/10/18 3 month USD-LIBOR-BBA 4.45% 3,870,917 92,011,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 941,982 Total $2,220,112 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1 - Valuations based on quoted prices for identical securities in active markets. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial securities instruments* Level 1 $12,463,613 $(456,005) Level 2 194,690,866 (5,554,679) Level 3 27,632  Total $207,182,111 $(6,010,684) * Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Other Investments in financial securities instruments* Balance as of December 31, 2007 $ $ Accrued discounts/premiums   Realized Gain / Loss   Change in net unrealized appreciation (depreciation)   Net Purchases / Sales   Net Transfers in and/or out of Level 3 27,632  Balance as of December 31, 2008 $27,632 $ * Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 22 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities December 31, 2008 Putnam VT American Government Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $207,182,111 Cash 22,048 Dividends, interest, and other receivables 1,143,816 Receivable for securities sold 1,928,360 Receivable for sales of delayed delivery securities (Note 1) 10,045,016 Unrealized appreciation on swap contracts (Note 1) 39,156,156 Premiums paid on swap contracts (Note 1) 896,572 Receivable for variation margin (Note 1) 7,737 Total assets Liabilities Payable for securities purchased 1,805,153 Payable for purchases of delayed delivery securities (Note 1) 52,475,023 Payable for shares of the fund repurchased 396,890 Payable for compensation of Manager (Notes 2 and 5) 169,525 Payable for investor servicing fees (Note 2) 3,695 Payable for custodian fees (Note 2) 14,274 Payable for Trustee compensation and expenses (Note 2) 51,034 Payable for administrative services (Note 2) 1,467 Payable for distribution fees (Note 2) 11,932 Payable for receivable purchase agreement (Note 2) 64,777 Unrealized depreciation on swap contracts (Note 1) 36,936,044 Payable for closed swap contracts (Note 1) 1,727,031 Premiums received on swap contracts (Note 1) 1,032,883 TBA sale commitments, at value (Note 1) 7,166,250 Written options outstanding, at value (Notes 1 and 3) 11,209,613 Other accrued expenses 19,891 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $149,323,009 Undistributed net investment income (loss) (Note 1) 4,111,720 Accumulated net realized gain (loss) on investments (Note 1) (8,593,263) Net unrealized appreciation (depreciation) of investments 2,454,868 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net Assets $89,862,532 Number of shares outstanding 7,972,143 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.27 Computation of net asset value Class IB Net Assets $57,433,802 Number of shares outstanding 5,113,808 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.23 Cost of investments (Note 1): Unaffiliated issuers $198,809,507 Proceeds receivable on TBA sale commitments (Note 1) 7,132,500 Premiums received on written options (Notes 1 and 3) 3,468,572 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 23 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT American Government Fund Investment income Interest-unaffiliated issuers $7,875,385 Interest-affiliated issuers (Note 5) 347,858 Total investment income Expenses Compensation of Manager (Note 2) 1,005,837 Investor servicing fees (Note 2) 46,457 Custodian fees (Note 2) 40,010 Trustee compensation and expenses (Note 2) 27,628 Administrative services (Note 2) 21,612 Distribution fees-class IB (Note 2) 158,892 Auditing 75,843 Legal 26,494 Other 38,310 Fees waived and reimbursed by Manager (Notes 2 and 5) (325,783) Total expenses Expense reduction (Note 2) (17,212) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 6,606,885 Net realized gain (loss) on futures contracts (Note 1) (4,043,197) Net realized gain (loss) on swap contracts (Note 1) (5,573,259) Net realized gain (loss) on written options (Notes 1 and 3) (656,932) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the year (3,763,469) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 24 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT American Government Income Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $7,125,155 $6,523,861 Net realized gain (loss) on investments (3,666,503) (898,007) Net unrealized appreciation (depreciation) of investments (3,763,469) 5,776,269 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,250,985) (4,112,485) Class IB (2,898,368) (3,097,187) Increase in capital from settlement payment (Note 6) 8,740  Increase (decrease) from capital share transactions (Note 4) 16,129,020 (14,591,853) Total increase (decrease) in net assets Net assets: Beginning of year 138,612,744 149,012,146 End of year Undistributed net investment income (loss), end of year $4,111,720 $5,216,010 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 25 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT American Government Income Fund (Class IA) December 31, 2008 $11.73 .54 (.46) .08 (.54)   (.54)  (e,n) $11.27 .54 $89,863 .62 4.68 127.57 (f) December 31, 2007 11.38 .54 .40 (g) .94 (.59)   (.59)  11.73 8.63 (g) 76,057 .62 4.76 153.13 (f) December 31, 2006 11.50 .45 (.07) .38 (.50)   (.50)  11.38 3.51 83,470 .62 4.01 180.25 (f) December 31, 2005 11.75 .41 (.22) .19 (.41) (.03)  (.44)  11.50 1.65 107,325 .64 3.56 419.62 (f) December 31, 2004 12.08 .31 .03 .34 (.49) (.18)  (.67)  11.75 2.85 144,320 .66 2.65 309.71 Putnam VT American Government Income Fund (Class IB) December 31, 2008 $11.69 .52 (.47) .05 (.51)   (.51)  (e,n) $11.23 .30 $57,434 .87 4.49 127.57 (f) December 31, 2007 11.34 .51 .40 (g) .91 (.56)   (.56)  11.69 8.36 (g) 62,556 .87 4.51 153.13 (f) December 31, 2006 11.46 .42 (.07) .35 (.47)   (.47)  11.34 3.22 65,543 .87 3.74 180.25 (f) December 31, 2005 11.71 .38 (.22) .16 (.38) (.03)  (.41)  11.46 1.35 74,858 .89 3.32 419.62 (f) December 31, 2004 12.02 .28 .04 .32 (.45) (.18)  (.63)  11.71 2.66 87,312 .91 2.39 309.71 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements. (Note 2). (e) Amount represents less than $0.01 per share. (f) Portfolio turnover excludes dollar roll transactions. (g) Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share (Note 2). (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA and class IB shares reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets December 31, 2008 0.21% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 (n) Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 of the funds weighted average number of shares outstanding for the year ended December 31, 2008 (Note 6). THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 26 27 PUTNAM VARIABLE TRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT American Government Income Fund (the fund), is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income with preservation of capital as a secondary objective by investing in U.S. Treasury securities and government agency and private mortgage-backed and asset-backed securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in 28 time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options 29 are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. 30 J) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. K) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $7,645,244 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration Date $3,460,039 December 31, 2013 2,630,189 December 31, 2014 75,293 December 31, 2015 1,479,723 December 31, 2016 M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized and realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts, interest only securities and receivable purchase agreement gain. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified $1,080,092 to decrease undistributed net investment 31 income and $83,965 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $1,164,057. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2008 were as follows: Unrealized appreciation $15,149,998 Unrealized depreciation (7,993,617)  Net unrealized appreciation 7,156,381 Undistributed ordinary income 6,422,330 Capital loss carryforward (7,645,244) Cost for federal income tax purposes $200,025,730 N) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 69.4% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, 0.38% of the next $5 billion, 0.37% of the next $5 billion, 0.36% of the next $5 billion, 0.35% of the next $5 billion and 0.34% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended December 31, 2008, Putnam Management waived $315,333 of its management fee from the fund. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $251,354 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities within Payable for securities purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. 32 Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Putnam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the year ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended December 31, 2008, the funds expenses were reduced by $17,212 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $320, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $147,589,935 and $170,919,232, respectively. Purchases and sales of U.S. government securities aggregated $1,911,410 and $1,911,410, respectively. 33 Written option transactions for those funds that invested in them during the year ended December 31, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of year $176,006,000 $5,464,159 Options opened 41,396,000 1,647,561 Options exercised   Options expired (37,960,000) (959,526) Options closed (85,284,000) (2,683,622) Written options outstanding at end of year $ 94,158,000 $ 3,468,572 NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT American Government Income Fund Class IA Shares sold 2,815,558 $33,210,679 710,719 $8,060,922 Shares issued in connection with reinvestment of distributions 363,954 4,250,985 375,227 4,112,485 3,179,512 37,461,664 1,085,946 12,173,407 Shares repurchased (1,689,426) (19,147,253) (1,938,947) (21,837,725) Net increase (decrease) Putnam VT American Government Income Fund Class IB Shares sold 1,197,135 $14,022,748 417,154 $4,694,114 Shares issued in connection with reinvestment of distributions 248,574 2,898,368 283,107 3,097,187 1,445,709 16,921,116 700,261 7,791,301 Shares repurchased (1,681,320) (19,106,507) (1,130,463) (12,718,836) Net decrease NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $10,450 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $347,858 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $77,267,898 and $85,580,108, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered 34 under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund received a payment from Putnam Management for $8,740 related to restitution payments in connection with a distribution plan approved by the SEC. This amount is reported as Increase in capital from settlement payments line on the Statement of changes in net assets. NOTE 7 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. NOTE 8 MARKET AND CREDIT RISK In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 35 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 36 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 37 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 38 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 39 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Senior Vice President and Treasurer Counsel, State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Putnam Investments Vice President and Chief Compliance Officer Since 2007 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Managing Director, Putnam Investments, Putnam Management, Since 2002 and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Senior Managing Director, Putnam Investments Counsel, Liberty Funds Group LLC Janet C. Smith (Born 1965) Mark C. Trenchard (Born 1962) Vice President, Principal Accounting Officer Vice President and BSA Compliance Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Susan G. Malloy (Born 1957) Since 1993 Vice President and Assistant Treasurer Since 2007 Wanda M. McManus (Born 1947) Vice President, Senior Associate Treasurer and Assistant Clerk Managing Director, Putnam Investments Since 2005 Beth S. Mazor (Born 1958) Senior Associate Treasurer/Assistant Clerk of Funds Vice President Since 2002 Nancy E. Florek (Born 1957) Vice President, Assistant Clerk, Assistant Treasurer Managing Director, Putnam Investments and Proxy Manager Since 2005 James P. Pappas (Born 1953) Vice President Manager, Mutual Fund Proxy Voting Since 2004 Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 40 THIS PAGE LEFT BLANK INTENTIONALLY 41 THIS PAGE LEFT BLANK INTENTIONALLY 42 THIS PAGE LEFT BLANK INTENTIONALLY 43 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $73,390 $ $3,032 $286* December 31, 2007 $47,194 $19 $2,758 $77 * * Includes fees of $286 and $77 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $174,863 and $78,483 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, $ - $73,000 $ - $ - December 31, $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
